COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 READYONE INDUSTRIES INC.,                       §
                                                                 No. 08-13-00094-CV
                              Appellant,         §
                                                                    Appeal from the
 v.                                              §
                                                                  346th District Court
 MARGARITA SIMENTAL,                             §
                                                               of El Paso County, Texas
                              Appellee.          §
                                                                   (TC# 2011-2790)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal. Appellant states

that the underlying case has been settled and requests that this Court enter an order dismissing the

appeal. See TEX. R. APP. P. 42.1(a). Appellant represents that it has conferred with Appellee and

that Appellee does not oppose the motion. We therefore grant the motion and dismiss the appeal

without prejudice. Pursuant to Appellant’s motion, costs will be taxed against Appellant. See

TEX. R. APP. P. 42.1(d).


                                              GUADALUPE RIVERA, Justice
March 21, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.